                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:20-1575-JWH (MAR)                                                Date: May 21, 2021
Title:      Samuel Amado, Jr. v. County of San Bernardino, et al.

Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE
                 Erica Valencia                                             N/A
                 Deputy Clerk                                     Court Reporter / Recorder

       Attorneys Present for Petitioner:   Attorneys Present for Defendants:
                    N/A                                  N/A
Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: NOTICE OF
             SUBMISSION

       On March 12, 2021, the Court directed service of process by the United States Marshal and
ordered Plaintiff to submit the necessary documents to effectuate the service. ECF Docket No.
(“Dkt.”) 5. Plaintiff was also directed to file a Notice of Submission by April 12, 2021. Id. at 2.
The Court provided Plaintiff with: a copy of his Complaint (Dkt. 1); the Summons Issued (Dkt. 2);
the Order Regarding Service of Process for In-custody Plaintiff (Dkt. 5); the Order Directing Service
of Process by the United States Marshal (Dkt. 6); a blank Notice of Submission; and three (3) USM
285 Forms. Dkt. 7. To date, Plaintiff has not filed a Notice of Submission.

        In light of the foregoing, IT IS ORDERED that Plaintiff must show cause, in writing, no
later than June 11, 2021 (21 days) of this Order why this action should not be dismissed for failure
to prosecute and to comply with Court orders. Alternatively, Plaintiff may file his Notice of
Submission in accordance with the Court’s March 12, 2021 Order Directing Service of Process by the
United States Marshal.

        Plaintiff’s failure to timely respond to this Order may result in a recommendation
that this case be dismissed for failure to prosecute.

         IT IS SO ORDERED.



                                                                                           :
                                                                    Initials of Preparer         ev




CV-90 (03/15)                           Civil Minutes – General                                Page 1 of 1
